Curia.

The first inquiry is, whether this cause is regularly before us. The defendant has not pleaded his title to the locus in quo,but another distinct fact, viz., that he entered into a close of his own, adjoining to the locus in quo, &c. At another day in the term,
Parker, J.
This case, upon these pleadings, might have been tried by the justice. It therefore comes irregularly before us, and must be dismissed.
Sewall, J., and Sedgwick, J., concurred.
Parsons, C. J.
This Court has jurisdiction of appeals in civil actions from the Court of Common Pleas, only where the actions are originally commenced in that court, except in actions of trespass, sued before a justice of the peace, in which the defendant pleads a title in himself. In this case there was no such plea. The appeal must be dismissed.

Judgment that the appellant take nothing by his appeal.